DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Claim Rejections - 35 USC § 112
	Claim rejection, 35 U.S.C 112 withdrawn due to explanation to clarify in Remark pages 6-8. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s argument – (pages 8-12) Applicant argued the lack of teaching of new amendment claim language by the combine teaching of Scholander et al and Matsuira. The following is the new amendment “…to make a width of the temporary image correspond to a height of the input image and a height of the temporary image correspond to a width of the input image…”

	Examiner’s response – An updated search found that Zerwick (US 2013/0027584) teaches such rotating means in 0047, where the image data stream (incoming of a whole image since there is no alteration of the image data stream) where the height and width unit are reversed. This reverse of unit between height unit and width unit is view as teaching the new claim amendment where the units of height and width are exchanged. Further search where Kimura et al (US 6,437,790) and Ge et al (US 2019/0019476) teaches further claim languages. Please review the Office Action below for more detail. This new claim amendment is apply to claim 1 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scholander et al (US 7,535,474) in view of Zerwick (US 2013/0027584), Kimura et al (US 6,437,790) and Ge et al (US 2019/0019476).
Claim 1:
Scholander et al teaches the follow subject matter:
An image processing device, comprising:
an image processor coupled to the rotation processor, receiving the temporary image, and outputting a processed image according to the temporary image (figure 2 teaches the coupling of processors; column 5 lines 30-60 teaches display system 100/processor couple with rotation module/processor 114 output to buffer 106/temporary image; column 6 lines 1-35 teaches rotation and output (temporary image) to frame buffer);
Scholander et al teaches all the subject matter above, but not the following which is taught by Zerwick:
a rotation processor receiving an input image, and rotating the input image as a whole to generate a temporary image to make a width of the temporary image correspond to a height of the input image and a height of the temporary image correspond to a width of the input image (0047 teach producing rotated images of the start frame (input whole image) from the image data stream such that the height and width units are reversed during rotation. 0047 teaches imaging system and circuity as rotation processor that read out mirror image (temporary image). The reverse of height and width unit for rotation is view where height unit become width unit, and width unit become height unit. For example, the image data stream height and width unit (2:1) and with reversing unit of height and width result in (1:2)). 
Scholander et al and Zerwick are both in the field of image analysis, especially rotating of image with consideration especially to height and width such that the combine outcome is predictable. 


Scholander et al and Zerwick teaches all the subject matter above but not the following which is taught by Kimura et al (US 6,437,790):
wherein the image processor has a predetermined image processing width (column 5 lines 5-10 teaches a fix (predetermined) bit-width processor, where column 3 lines 30-45 further detail the processor for image processing involving rotation).
Scholander et al, Zerwick and Kimura et al are all in the field of image processing especially rotation of image of interest such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the processor of Zerwick to be a fix bit-width processor, which is able to carry out simple arithmetic operation and achieve operation between data with any bit width at any position in the data (image) as disclosed by Kimura et al in column 5 lines 1-15. 


the width of the input image is larger than the predetermined image processing width, and the width of the temporary image is less than the predetermined image processing width (claim 37 teaches rotation of image by means of a processor where the portrait orientation display from landscape, where width will be less. Paragraph 0003 and 0104 teaches rotation in regard to width of landscape. Above teaches rotation of the image and where claim 37 teach processor that intake the rotated image (temporary image) and process for display with consideration of width).
Scholander et al, Zerwick, Kimura et al and Ge et al are all in the field of image processing especially rotation of image of interest such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention that the modification of the processor of Zerwick to be a fix bit-width processor of Kimura et al that processor width will be prioritize and such preset width will fully utilize the hardware resources for landscape/portrait orientation switching, and the applicability and practicability of the terminal are further improved as disclosed by Ge et al in 0017.

Claim 2:
Scholander et al further teaches:
The image processing device of claim 1, wherein 
the predetermined image processing width is decided by a size of at least one line buffer comprised in the image processor (column 1 lines 10-35 teaches buffer line read width due to that reading vertical is inefficient for image rotation, thus buffer lines is decided by width size), and 
the at least one line buffer is a static random-access memory (column 7 lines 15-25 teaches random access memory, where column 8 lines 1-5 detail memory to be buffer line).

Claim 3:
Zerwick further teaches:
The image processing device of claim 1, wherein
the input image is captured by an image capture (0002 teaches use of camera or use of digital image sensor to form two-dimensional array of image sensing pixel (input image)). 

Claim 4:
Scholander et al further teaches:
The image processing device of claim 1, wherein 
the rotation processor further comprises a dynamic random-access memory (column 7 lines 15-25 teaches random access memory (RAM), where the use of static or dynamic memory use throughout the well-know and regular system)
to rotate the input image 90 degrees to generate the temporary image (column 5 lines 30-60 teaches rotation of landscape to portrait, where such rotation is view as 90 degree rotation, where above teaches the use of temporary image).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scholander et al (US 7,535,474) as applied to claim 4 above, and further in view of Groezinger et al (US 5,986,672).
Claim 5:
Scholander and Zerwick teaches the subject matter above but not the following which is taught by Groezinger et al further teaches:
The image processing device of claim 4, wherein 
the image processor further flags the processed image as a rotation status, and the rotation status is used for indicating a display direction of the processed image corresponding to a display direction of the input image (figures 3, 5, 9 teaches directions for rotation status; figure 3 and starting column 3 starting line 35 visual representation of the image the pixel line as direction).
Scholander et al, Zerwick and Groezinger et al are all the image processing, especially in image rotation with width consideration such that the combine outcome is predictable.


Claims 6-11: withdrawn

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scholander et al (US 7,535,474) in view of Zerwick (US 2013/0027584), Kimura et al (US 6,437,790) and Ge et al (US 2019/0019476).
Claim 12:
Scholander et al teaches the following subject matter:
An image processing device, comprising:
an image processor coupled to the rotation processor and outputting a processed image according to a temporary image or the input image (figure 2 teaches the coupling of processors; column 5 lines 30-60 teaches display system 100/processor couple with rotation module/processor 114 output to buffer 106/temporary image);
Scholander et al teaches all the subject matter above, but not the following which is taught by Zerwick:
a rotation processor receiving an input image; and wherein the rotation processor rotates the input image as a whole to make a width of the temporary image correspond to a height of the input image and a height of the temporary image correspond to a width of the input image (0047 teach producing rotated images of the start frame (input whole image) from the image data stream such that the height and width units are reversed during rotation. 0047 teaches imaging system and circuity as rotation processor that read out mirror image (temporary image). The reverse of height and width unit for rotation is view where height unit become width unit, and width unit become height unit. For example, the image data stream height and width unit (2:1) and with reversing unit of height and width result in (1:2)). 
Scholander et al and Zerwick are both in the field of image analysis, especially rotating of image with consideration especially to height and width such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the method of rotation of Scholander et al by rotating by means of reversing the height and width unit would be desirable, and produce JPEG images having vertical or horizontal orientations. Conventional JPEG image are coded into minimum coded units to produce JPEG images rotated into different orientation (e.g., vertical or horizontal) by the JPEG image as disclosed in paragraph 0003 of Zerwick. JPEG is conventional and thus conforming and adhering to accepted standard of image processing. Conventional technology would be usable and accepted to wider range of processing and displays resulting in increasing exposure of the image to the public view without customization.

Scholander et al and Zerwick teaches all the subject matter above but not the following which is taught by Kimura et al (US 6,437,790):

wherein the image processor has a predetermined image processing width (column 5 lines 5-10 teaches a fix (predetermined) bit-with processor, where column 3 lines 30-45 further detail the processor for image processing involving rotation).
Scholander et al, Zerwick and Kimura et al are all in the field of image processing especially rotation of image of interest such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the processor of Zerwick to be a fix bit-width processor, which is able to carry out simple arithmetic operation and achieve operation between data with any bit width at any position in the data (image) as disclosed by Kimura et al in column 5 lines 1-15. 

Scholander et al, Zerwick and Kimura et al teaches all the subject matter above but not the following which is taught by Ge et al (US 2019/0019476):
the rotation processor determines if a width of the input image is larger than the predetermined image processing width to obtain a determining result, and determines whether to rotate the input image as a whole to generate the temporary image or not according to the determining result, wherein a width of the temporary image is less than the predetermined image processing width  (claim 37 teaches rotation of image by means of a processor where the portrait orientation display from landscape, where width will be less. Paragraph 0003 and 0104 teaches rotation in regard to width of landscape. Above teaches rotation of the image and where claim 37 teach processor that intake the rotated image (temporary image) and process for display with consideration of width).
Scholander et al, Zerwick, Kimura et al and Ge et al are all in the field of image processing especially rotation of image of interest such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention that the modification of the processor of Zerwick to be a fix bit-width processor of Kimura et al that processor width will be prioritize and such preset width will fully utilize the hardware resources for landscape/portrait orientation switching, and the applicability and practicability of the terminal are further improved as disclosed by Ge et al in 0017.

Claim 13:
Scholander et al further teaches:
The image processing device of claim 12, wherein 
if the determining result is the width of the input image being larger than the predetermined image processing width, the rotation processor generates the temporary image according to the input image (column 5 lines 30-70 for rotation of image such as landscape (first width) to portrait (second width smaller than first width), especially lines 60-70 teaches buffer line represents pixel data for a row of pixels that is a subset of an entire row of pixels that spans the entire width of the image; above teaches temporary image in the buffer line)
if the determining result is the width of the input image being less than the predetermined image processing width, the rotation processor outputs the input image to the image processor (above teaches landscape to portrait, but the reverse is logical from portrait to landscape, where the portrait width is less than landscape).

Claim 14:
Scholander et al further teaches:
The image processing device of claim 12, wherein 
the predetermined image processing width is decided by a size of at least one line buffer comprised in the image processor (column 1 lines 10-35 teaches buffer line read width due to that reading vertical is inefficient for image rotation, thus buffer lines is decided by width size), and 
the at least one line buffer is a static random-access memory (column 7 lines 15-25 teaches random access memory, where column 8 lines 1-5 detail memory to be buffer line).

Claim 15:
Zerwick further teaches:
The image processing device of claim 12, wherein
the input image is captured by an image capture (0002 teaches use of camera or use of digital image sensor to form two-dimensional array of image sensing pixel (input image)). 

Scholander et al further teaches:
The image processing device of claim 12, wherein 
the rotation processor further comprises a dynamic random-access memory (column 7 lines 15-25 teaches random access memory (RAM), where the use of static or dynamic memory use throughout the well-know and regular system)
to rotate the input image 90 degrees to generate the temporary image (column 5 lines 30-60 teaches rotation of landscape to portrait, where such rotation is view as 90 degree rotation, where above teaches the use of temporary image).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scholander et al (US 7,535,474) as applied to claim 16 above, and further in view of Groezinger et al (US 5,986,672).
Claim 17:
Scholander and Zerwick teaches the subject matter above but not the following which is taught by Groezinger et al further teaches:
The image processing device of claim 16, wherein 
the image processor further flags the processed image as a rotation status, and the rotation status is used for indicating a display direction of the processed image corresponding to a display direction of the input image (figures 3, 5, 9 teaches directions for rotation status; figure 3 and starting column 3 starting line 35 visual representation of the image the pixel line as direction).
Scholander et al, Zerwick and Groezinger et al are all the image processing, especially in image rotation with width consideration such that the combine outcome is predictable.
The motivation constitutes applying a known technique (i.e. rotation image) to know devices and/or method (i.e. using of temporary/buffer image storage) ready for improvement to yield predictable results

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King (US 2007/0002060) teaches Virtual Device Buffer for Embedded Device – Figure 7
Walton et al (US 7,876,977) teaches image Processor and Method of image Rotation - Figures 1- 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656